Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 12, 2016

                                      No. 04-16-00456-CV

                    IN THE INTEREST OF S.L.M., ET AL, CHILDREN,

                   From the 57th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015PA01559
                          Honorable Richard Garcia, Judge Presiding


                                         ORDER
        This is a parental termination case in which appellant mother (“Mother”) filed a notice of
appeal, asserting she is appealing an order rendered on or about July 15, 2016 that terminated her
parental rights to her children. In the filing in this court, the notice of appeal did not contain a
copy of the alleged order from which she contends she is appealing. On August 1, 2016, the
Bexar County district clerk filed the clerk’s record, and it also does not contain a copy of a
signed order terminating Mother’s parental rights. Rather, the clerk’s record contains a
document entitled “JUDGE’S NOTES,” and on page 3 of the “JUDGE’S NOTES” is a
handwritten entry of “Order” and “term. Granted; M-D/E/O/N; F-N/O.”

        This court has specifically held that “[a] judge’s handwritten notes are for his or her own
convenience and form no part of the record.” In re L.H., No. 04-13-00174-CV, 2013 WL
3804584, at *1 (Tex. App.—San Antonio July 17, 2013, no pet.) (citing In re A.W., 384 S.W.3d
872, 873 (Tex. App.—San Antonio 2012, no pet.)). In other words, judge’s notes do not
constitute an appealable order. See id. Thus, it appears there is no judgment or order from
which appellant may appeal.

        Accordingly, we order appellant to show cause in writing to this court on or before
August 22, 2016, why this appeal should not be dismissed for lack of jurisdiction based on the
absence of an appealable order or judgment. We further order the appellate deadlines suspended
until further order of this court.

                                                     _________________________________
                                                     Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of August, 2016.

                                                     ___________________________________
                                                     Keith E. Hottle, Clerk